Citation Nr: 1428548	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to March 1992 and from October 1992 to November 1993 with additional service in a Reserve component.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In December 2011, the Veteran presented oral testimony in support of his claim at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and transcript of the hearing is associated with the record.  

This issue was previously before the Board in March 2012 when it was remanded for further evidentiary development.  The Board's March 2012 remand directives have been substantially completed, and the Veteran's appeal has been returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

During the pendency of this case, the Veteran also initiated an appeal with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a January 2011 Decision Review Officer (DRO) decision, the RO granted service connection for this disability; a 50 percent initial evaluation was assigned, effective from September 30, 2008.  This constituted a full grant of the Veteran's claim, and he has not expressed disagreement with the assigned evaluation or effective date.  As such, this appeal has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In March 2012, the Board noted that issue of entitlement to an increased evaluation for a thoracolumbar spine disability had been raised by the record (see a December 2010 statement), but since it had not been adjudicated by the Agency of Original Jurisdiction (AOJ), it was referred to the AOJ because the Board did not have jurisdiction at that time.  It appears that no actions have been undertaken in this regard, and thus, the Board remains without jurisdiction of the Veteran's claim.  Accordingly, the Board must again refer this matter to the AOJ for appropriate actions.  .  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence of record reflects a diagnosis of degenerative joint disease of the left knee, that is linked to service, as well as competent and credible evidence of continuity of symptomatology consistent with this diagnosis dating back to the Veteran's active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left knee are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

If a chronic disease listed among those in in 38 C.F.R. § 3.309(a), such as degenerative joint disease (arthritis), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If such a chronic condition noted during service is not shown to be "chronic", then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that he initially injured his left knee when he fell from a helicopter during service.  He did not seek in-service medical treatment for his left knee pain, but he experienced continued left knee symptomatology since this initial injury, and he asserts that these symptoms were early manifestations of his currently diagnosed degenerative joint disease of the left knee.  

The post-service medical evidence reflects a current diagnosis of degenerative joint disease of the left knee which is confirmed by X-ray testing.  See the March 2010 and April 2012 VA examination reports.  Accordingly, element (1) has been demonstrated.  

The Veteran's service medical records do not reflect complaints of or treatment for symptomatology of the left knee.  Indeed, at the December 2011 hearing, the Veteran testified that he did not seek in-service medical treatment for his left knee symptoms.  Nonetheless, the evidence reflects that the Veteran did sustain injuries to several body part (although, not his left knee)when he fell from a helicopter.  Further competent and credible written submissions and testimony of the Veteran amply demonstrates in-service left knee symptomatology, to include pain.  Washington and Rucker, both supra.  Accordingly, element (2) has been met.  

Concerning element (3), evidence of a nexus between the Veteran's currently-diagnosed left knee disability and his in-service symptomatology, the only nexus opinion of record is unfavorable to the Veteran's claim.  Specifically, after review of the record and physical examination of the Veteran, the April 2012 VA examiner opined that, because of a work-related, post-service left knee injury and surgery in 1997, as well as a lack of evidence supporting the Veteran's contentions of continuous left knee symptoms since separation from service, his current degenerative joint disease of the left knee was less likely as not related to service.  However, the Board concludes that this opinion is inadequate because the offered rationale is contrary to the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), that a veteran's lay statements cannot be deemed incredible due solely to a lack of congruent, contemporaneous evidence.  

Although there is no medical nexus opinion favorable to the Veteran's claim, as noted above, service connection may still be established for continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.303(b).  Here, there is ample evidence of continuing left knee symptoms, particularly painful motion, dating from his active duty until the present, as recounted above.  Throughout the appeal period, to include at testimony at the December 2011 hearing, the Veteran has asserted that he has experienced chronic and continued left knee pain since service.  As noted above, the Veteran is certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Because the reported left knee symptoms and medical history conveyed by the Veteran are consistent with the available medical evidence, the Board finds his statements to be credible and highly probative in establishing continuity of symptomatology since service.  Washington, supra.  

Therefore, in view of the lay and medical evidence of continuous left knee symptoms consistently since service, and the lack of adequate medical evidence to the contrary, the Board finds that there is at least equipoise concerning whether the Veteran's left knee symptoms during and since his active duty are related to his currently diagnosed degenerative joint disease of the left knee.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for these disabilities must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


